DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending in the application. 
Amendments to claim 1, filed on 11/19/2021, have been entered in the above-identified application.


WITHDRAWN REJECTIONS
The 35 U.S.C. §103 rejection of claims 1-7 over Satrijo et al. (US Patent Application No. 2015/0030839) in view of Kimura et al. (EP 2799427), made of record in the office action mailed 7/21/2021, page 3, paragraph 5 has been withdrawn due to Applicant’s amendment in the response filed 11/19/2021.

REJECTIONS

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bries et al. (US Patent Application No. 2008/0135159) in view of Kimura et al. (EP 2799427).
Regarding claims 1 and 2, Bries et al. teach a resin foam having a multitude of cells, the resin foam comprising a thermoplastic resin; and wherein the thermoplastic resin consists of polyvinyl acetate (page 4, paragraphs [0059]) the resin foam has an elongation of about 50% to about 600% which reads on Applicant’s claimed elongation strain of 300% or more (page 4, paragraph [0057]).
Bries et al. fail to teach wherein the foam comprises a plasticizer and a 50% compression stress of 70 kPa or less.  However, Kimura et al. teach a resin foam having a multitude of cells (page 2, paragraph [0001]), the resin foam comprising a plasticizer (page 9, paragraph [0076]) and a 50% compression strength of 20 kPa to 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the plasticizer and provide the 50% compression strength of Kimura et al. in the foam of Bries et al. in order to provide followability to the surface of an object and sufficient flexibility, allowing for easy handling and also exhibits excellent cushioning performance and sealability (Kimura et al., page 5, paragraph [0035]).
Regarding claim 3, Bries et al. teach a resin foam having a multitude of cells, the resin foam comprising a thermoplastic resin; and wherein the thermoplastic resin consists of polyvinyl acetate (page 4, paragraphs [0059]) the resin foam has an elongation of about 50% to about 600% (page 4, paragraph [0057]), comprising an adhesive (page 1, paragraph [0007], page 4, paragraph [0057]).
Bries et al. fail to teach wherein the foam comprises a 50% compression stress of 70 kPa or less.  However, Kimura et al. teach a resin foam having a multitude of cells (page 2, paragraph [0001]), the resin foam comprising a plasticizer (page 9, paragraph [0076]) and a 50% compression strength of 20 kPa to 100 kPa (page 5, paragraph [0035]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the plasticizer and provide the 50% compression strength of Kimura et al. in the foam of Bries et al. in order to provide followability to the surface of an object and sufficient flexibility, allowing for easy 
Regarding claim 4, Bries et al. teach a resin foam sheet comprising a resin foam having a multitude of cells, the resin foam comprising a thermoplastic resin; and wherein the thermoplastic resin consists of polyvinyl acetate (page 1, paragraph [0007], page 4, paragraphs [0057]-[0059]) the resin foam has an elongation of about 50% to about 600% (page 4, paragraph [0057]), comprising an adhesive (page 1, paragraph [0007], page 4, paragraph [0057]).
Bries et al. fail to teach wherein the foam comprises a 50% compression stress of 70 kPa or less.  However, Kimura et al. teach a resin foam sheet (page 3, paragraph [0009]) comprising a resin foam having a multitude of cells (page 2, paragraph [0001]), the resin foam comprising a plasticizer (page 9, paragraph [0076]) and a 50% compression strength of 20 kPa to 100 kPa (page 5, paragraph [0035]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the plasticizer and provide the 50% compression strength of Kimura et al. in the foam of Bries et al. in order to provide followability to the surface of an object and sufficient flexibility, allowing for easy handling and also exhibits excellent cushioning performance and sealability (Kimura et al., page 5, paragraph [0035]).
Regarding claim 5, Bries et al. teach an adhesive tape (page 1, paragraph [0006]) comprising a resin foam sheet comprising a resin foam having a multitude of cells, the resin foam comprising a thermoplastic resin; and wherein the thermoplastic resin consists of polyvinyl acetate (page 1, paragraph [0007], page 4, paragraphs 
Bries et al. fail to teach wherein the foam comprises a 50% compression stress of 70 kPa or less.  However, Kimura et al. teach an adhesive tape (page 1, paragraphs [0011], [0013]) comprising a resin foam sheet comprising a resin foam having a multitude of cells (page 2, paragraph [0001]), the resin foam comprising a plasticizer (page 9, paragraph [0076]) and a 50% compression strength of 20 kPa to 100 kPa (page 5, paragraph [0035]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the plasticizer and provide the 50% compression strength of Kimura et al. in the foam of Bries et al. in order to provide followability to the surface of an object and sufficient flexibility, allowing for easy handling and also exhibits excellent cushioning performance and sealability (Kimura et al., page 5, paragraph [0035]).
Regarding claim 6, Bries et al. teach a member comprising a resin foam having a multitude of cells, the resin foam comprising a thermoplastic resin; and wherein the thermoplastic resin consists of polyvinyl acetate (page 1, paragraph [0006], page 4, paragraphs [0059]) the resin foam has an elongation of about 50% to about 600% (page 4, paragraph [0057]), comprising an adhesive (page 1, paragraph [0007], page 4, paragraph [0057]).
Bries et al. fail to teach wherein the foam comprises a plasticizer and a 50% compression stress of 70 kPa or less.  However, Kimura et al. teach a resin foam 
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the plasticizer and provide the 50% compression strength of Kimura et al. in the foam of Bries et al. in order to provide followability to the surface of an object and sufficient flexibility, allowing for easy handling and also exhibits excellent cushioning performance and sealability (Kimura et al., page 5, paragraph [0035]).
The limitation “for a vehicle" is deemed to be a statement with regard to intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP 2111.02.  The member of Bries et al., as modified by Kimura et al., is capable of being used for a vehicle in that it contains the same constituents and displays the same characteristics as claimed by Applicant.  
Regarding claim 7, Bries et al. teach a member comprising a resin foam having a multitude of cells, the resin foam comprising a thermoplastic resin; and wherein the thermoplastic resin consists of polyvinyl acetate (page 1, paragraph [0006], page 4, paragraphs [0059]) the resin foam has an elongation of about 50% to about 600% (page 4, paragraph [0057]), comprising an adhesive (page 1, paragraph [0007], page 4, paragraph [0057]).
Bries et al. fail to teach wherein the foam comprises a plasticizer and a 50% compression stress of 70 kPa or less.  However, Kimura et al. teach a resin foam having a multitude of cells (page 2, paragraph [0001]), the resin foam comprising a plasticizer (page 9, paragraph [0076]) and a 50% compression strength of 20 kPa to 100 kPa which reads on Applicant’s claimed 50% compression stress of 70 kPa or less (page 5, paragraph [0035]).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to use the plasticizer and provide the 50% compression strength of Kimura et al. in the foam of Bries et al. in order to provide followability to the surface of an object and sufficient flexibility, allowing for easy handling and also exhibits excellent cushioning performance and sealability (Kimura et al., page 5, paragraph [0035]).
The limitation “for a building" is deemed to be a statement with regard to intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP 2111.02.  The member of Bries et al., as modified by Kimura et al., is capable of being used for a building in that it contains the same constituents and displays the same characteristics as claimed by Applicant.  





Response to Arguments
Applicant's arguments filed 11/19/2021 with respect to claims 1-7 of record have been carefully considered but are moot due to the new grounds of rejection.
Applicant argues that Kimura does not even disclose a polyvinyl acetal.  It is the Examiner’s position that Bries et al. are relied upon for teaching a polyvinyl acetal.  Kimura et al. is relied upon for teaching a resin foam comprising a multitude of cells, the resin foam comprising a plasticizer and a 50% compression strength of 20 kPa to 100 kPa.



Conclusion
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINESSA GOLDEN whose telephone number is (571)270-5543.  The examiner can normally be reached on Monday - Friday; 8:00 - 4:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Chinessa T. Golden/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        1/25/2022